Mr. Justice Gabbert
delivered the opinion of the court:
Subsequent to'the disposition of the preceding-case—Jennings v. The Brotherhood Accident Co., ante, p. 68—appellee brought another action against the company to recover'for sick benefits accruing subsequent to the period covered by that action., A trial of this action resulted in a verdict and judgment for plaintiff, from which the defendant appeals. The questions presented by its counsel, with one exception, are the same as those determined in Jennings v. The Brotherhood Accident Co., and the facts are such that it is not necessary to enter upon a re-discussion of these questions, for the reason that they have all been decided adversely to the appellant in the preceding case. The trial court allowed plaintiff the sum of fifty dollars for attorney’s fees, and rendered judgment accordingly. This was error. The allowance of attorney’s' fees must, therefore, be set aside, and it is so ordered.
The cause is remanded to the district court with directions to strike from the judgment the allowance of attorney’s fees, and as thus modified, it will stand affirmed. The costs in this court will be equally divided between the parties.

Modified and affirmed:

Chiee Justice Steele and Mr. Justice Campbell concur.